TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 5, 2017



                                     NO. 03-16-00761-CV


                                 John S. Stritzinger, Appellant

                                                v.

     Christiana Trust, A Division of Wilmington Savings Fund Society, FSB, Appellee




        APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                 DISMISSED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on September 14, 2016. Having

reviewed the record, the Court finds that the appeal should be dismissed. Therefore, the Court

dismisses the appeal. No costs of appeal shall be assessed in this Court or in the court below.